Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142438-9                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  DELAINA PATTERSON, as Personal                                                                           Mary Beth Kelly
  Representative for the Estate of Sherrill Turner,                                                        Brian K. Zahra,
  Deceased, and Robert Turner, a Minor, Individually,                                                                 Justices
  by his Next Friend, DELAINA PATTERSON,
               Plaintiff-Appellee,
  v                                                                 SC: 142438-9
                                                                    COA: 288375, 291287
                                                                    Wayne CC: 08-111034-NO
  SHERRY NICHOLS,
           Defendant,
  and

  TERRI SUTTON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 7, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the defendant had a duty to the
  decedent; (2) if so, whether the defendant’s conduct can be viewed as the proximate
  cause of the decedent’s death; (3) whether the defendant’s conduct can be viewed as “so
  reckless as to demonstrate a substantial lack of concern for whether an injury results”;
  (4) whether a claim for intentional infliction of emotional distress is cognizable under the
  circumstances of this case; (5) if so, whether the defendant’s conduct can be viewed as
  “extreme and outrageous”; (6) the degree of recklessness sufficient to meet the standard
  required to establish intentional infliction of emotional distress; (7) whether the defendant
  showed that she acted in good faith; and (8) whether the defendant was performing
  ministerial acts, as opposed to discretionary acts.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of Patterson v Nichols (Docket No. 142441), at such future session of the
  Court as both cases are ready for submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2011                        _________________________________________
          t0518                                                                Clerk